Citation Nr: 0503528	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an February 2003 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for pension benefits 
based on excessive income.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the most recent supplemental statement of the case (SSOC) 
dated in April 2004, the RO continued to deny the pension 
benefits claim based on excessive income.  Based upon the 
medical expense report submitted by the veteran in March 
2004, the RO deducted $4,266.80 from the overall income level 
of the veteran and his spouse for the 2003 year.  Totaling 
the income less the expenses, the RO determined that the 
income was in excess by $1,157.  

In response, the veteran's wife submitted a statement in 
September 2004, asserting, among other things, that they pay 
money into an HMO.  Payments to an HMO were not listed in the 
medical expense report for 2003, however, if the veteran and 
his wife were making payments to an HMO in 2003, this may 
impact the eligibility requirement for pension benefits.  
38 C.F.R. § 3.272 (2004).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should request that the 
veteran provide information on payments 
made to an HMO in 2003. 

2.  The veteran's income should be 
reevaluated in light of payments to his 
HMO.  If the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  If the veteran's income is 
determined to be below the income 
limitation for 2003 onward, his claim for 
pension should be addressed on the 
merits.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




